            Case 2:20-cv-00244-LPR Document 8 Filed 02/03/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

JERRY JAMES ELLIS                                                                                  PLAINTIFF
ADC #078658

v.                                  Case No. 2:20-cv-00244-LPR-JJV

DEXTER PAYNE, Director, ADC, et al.                                                            DEFENDANTS


                                                    ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Joe J. Volpe and Plaintiff’s objections. (Docs. 4, 6).1 After a careful and de

novo review of the record, the Magistrate Judge’s proposed findings and recommendations, and

Plaintiff’s objections, the Court adopts the proposed findings and recommendations in their

entirety.

        Accordingly, Plaintiff’s Complaint (Doc. 2) is DISMISSED without prejudice due to his

failure to pay the filing fee.      The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that an in

forma pauperis appeal from this Order and the accompanying Judgment dismissing this action is

considered frivolous and not in good faith.

        IT IS SO ORDERED this 3rd day of February 2021.



                                                              ________________________________
                                                              LEE P. RUDOFSKY
                                                              UNITED STATES DISTRICT JUDGE




1
  Doc. 6 is not technically an objection to Judge Volpe’s proposed findings and recommendations. It is technically a
response to Judge Volpe’s Order denying Plaintiff’s IFP application and requiring Plaintiff to submit the statutory
filing fee. (Doc. 3). However, out of an abundance of caution, the Court will construe Doc. 6 as an objection to the
proposed findings and recommendations. Plaintiff has not filed any other objection, and the time for doing so has
passed.
